DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 7 and 14 directed to species IV non-elected without traverse and claims 8 and 18 directed to species VII non-elected without traverse.  
	The application has been amended as follows: 
Claims 7-8, 14, and 18 have been cancelled.

Response to Arguments
	Applicant’s arguments, see page 7 of the Remarks, filed April 4, 2022, with respect to independent claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. Accordingly, the rejections of claims 2, 4, 6, 9-10, 13, 15, 17, and 19-20 have been withdrawn.

Reasons for Allowance
	Claims 1-2, 4, 6, 9-11, 13, 15, 17, and 19-20 are allowed. 
	The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art of record fails to disclose or render obvious all of the limitations of independent claims 1 and 11. Particularly a load bearing member for a lifting system that comprises a plurality of tension members, a lateral layer, and a jacket material with the lateral layer being disposed only at the traction side of a first tension member and only at the back side of a second tension member. The prior art of record that discloses load bearing members for lift systems with all of the claimed components presents a lateral layer that is either on one side of the traction members (for example, US 20140318902 A2, figure 10) or on both sides of the traction members (for example, EP 1561719 A1, figure 6). The prior art does not disclose the configuration of the lateral layer as defined in claims 1 and 11.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654